Morgan, J.
Belator, on the opening of the court in November, asked the judge to sign the judgment again, which he refused to do.
^ This rule >is taken upon him to show cause why he should not be ordered to do so. He has made no answer.
The judgment having been signed in vacation is, under the authority of Hernandez v. James, 25 An. 483, no judgment. Being no judgment, no appeal could be taken from it. Belator had the right to see that the judgment of which he complains should be regularly signed.
The rule is made absolute.